Case 1:12-cv-01466-ALC Document 36-12 Filed 08/26/19 Page 1 of 2

 

 

 
Case 1:12-cv-01466-ALC Document 36-12

 

DEPARTMENT OF
ENVIRONMENTAL
PROTECTION

59-17 Junction Boulevard
Fishing, New York 11379

Emily Lloyd
Commissioner

Carol £. Fenves
AGENCY CHIEF CONTRACTING OFFICER

Tel (718) 695-3225
Fax (718) 595-3278
CFENVES@DEP.NYC,GOV

pet & “
dia” 3
tag §

_ fe !
’ “of : 42

Filed 08/26/19 Page 2 of 2

July 13, 2007

Mr. Jeff Deurlein

General Manager
Schlesinger-Siemens Electrical, LLC
100 Technology Drive

Alpharetta, GA 30005

Re: Project No. 26W-12E; Payment and use of f ER Rey Electrical
Unacceptable

Dear Mr. Deurlein:

I am in receipt of your letter dated June 28, 2007 in which you explain how
you intend to proceed with your subcontract to J&R Rey Electric Contractors
Inc, The payment methods and the way you intend use of the MBE
subcontractor for credit are unacceptable to this office. We do not see how
J&R Rey is a productive subcontractor on this job. It appears that J&R Rey
is being used as a passive conduit of funds. The full amount of their
subcontract is either going to other entities, including a sub-section of your
firm, or is going to the union. A union contractor should be able to pay their

own dues payments, not through another party.

We need to know what actual work is being done by J&R Rey. Talso want to
know where J&R Rey’s supervisory staff is coming from, specifically, were
their supervisors previously employed by Schlesinger-Siemens? I want to
know if the workers being provided by the union are currently working for
your company and being re-assigned to work for JER Rey.

I understand purchasing the equipment from a supplier, including from a
subsidiary of your firm, but what services is SERA providing that J&R Rey
would not be capable of doing with their own workforce? Also, please
provide a list of all the equipment and supplies that are being purchased
and/or provided by J&R Rey that are not being provided by SE&A.

Until these issues are resolved, we will not approve this arrangement. If you
can not answer these questions to our satisfaction, we suggest you seek

alternate MBE participation to meet your goals.

Smcergly, _—-
Ao () f

we
”
7

Alan Wasserman
Deputy Agency Chief Contracting Officer

ee: Prank Krutemeier — Schlesinger-Siemens Electrical, LLC
Daniel Katz — Contract Compliance, !7T
Borsykowsky/Cox ~ BEDC, 4LR; Walsh — H&S: Rastocky — H&S:
ohlmann — H&S
fy] o>

 
